In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1234V
                                    Filed: October 11, 2018
                                        UNPUBLISHED


    OFILIA ARECHIGA,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Guillain-
                                                             Barré Syndrome (GBS)
    SECRETARY OF HEALTH
    AND HUMAN SERVICES,

                       Respondent.


Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On September 12, 2017, Ofilia Arechiga (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered Guillain-
Barré syndrome (“GBS”) as a result of an influenza (“flu”) vaccine she received on
November 1, 2016. Petition at 1, ¶2. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On August 22, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation. On October 11, 2018, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded a total of $128,741.53
(comprised of $125,000.00 for pain and suffering and $3,741.53 for past unreimbursable
expenses). Proffer at 1. In the Proffer, respondent represented that petitioner agrees

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
with the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $128,741.53 (comprised of $125,000.00 for pain
and suffering and $3,741.53 for past unreimbursable expenses), in the form of a
check payable to petitioner, Ofilia Arechiga. This amount represents compensation
for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                              OFFICE OF SPECIAL MASTERS


 OFILIA ARECHIGA,              )
                               )
           Petitioner,         )
 v.                            )                     No. 17-1234V
                               )                     Chief Special Master Dorsey
 SECRETARY OF HEALTH AND HUMAN )                     ECF
 SERVICES,                     )
                               )
           Respondent.         )
                               )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        Petitioner filed her petition for compensation on September 12, 2017, alleging that she

suffered Guillain-Barre Syndrome (“GBS”) as the result of an influenza vaccination. On

August 21, 2018, respondent filed a Rule 4(c) Report, stating that petitioner had satisfied the

criteria set forth in the Vaccine Injury Table and the Qualifications and Aids to Interpretation. 42

C.F.R. §§ 100.3(a)(XIV)(D), 100.3(c)(15). The following day, August 22, 2018, Chief Special

Master Dorsey issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for her GBS.

   I.      Compensation for Vaccine Injury-Related Items

        Based on the evidence of record, respondent proffers that petitioner should be awarded

$128,741.53. The $128,741.53 is comprised of $125,000.00 for pain and suffering and

$3,741.53 for past unreimbursable expenses, and it represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.




                                                 1
II.       Form of the Award

          Respondent recommends that the compensation provided to petitioner be made through a

lump sum payment of $128,741.53, in the form of a check payable to petitioner. 1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       ALEXIS B. BABCOCK
                                                       Assistant Director
                                                       Torts Branch, Civil Division

                                                       s/ Heather L. Pearlman
                                                       HEATHER L. PEARLMAN
                                                       Assistant Director
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Telephone: (202) 353-2699

Dated: October 11, 2018




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2